UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2089


DONNA FOX BOLDIN,

                Plaintiff - Appellant,

          v.

ALISON WINGFIELD; CECILEY HUSELIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:10-cv-00010-nkm-mfu)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Fox Boldin, Appellant Pro Se.     Sherwood Sunderland Day,
DAY & CURRENT LAW OFFICES, Lynchburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donna Fox Boldin appeals the district court’s order

dismissing her civil complaint.           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.           Boldin v. Wingfield, No.

6:10-cv-00010-nkm-mfu (W.D. Va. Sept. 16, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2